PER CURIAM:
Claimant, Kanawha County Commission, seeks $18,896.00 for rent for office space and parking places provided to law masters who are employees of the respondent State agency. Certain of the invoices submitted to the respondent were in an amount less than that stated in the rental agreement between the parties. The rental agreement provided that the rent for the office space would be $932.00 per month including utilities and $30.00 per month per parking space. The invoices remitted by the Kanawha County Commission on a quarterly basis calculated the rent based upon the amount of $832.00 per month and charged that amount accordingly. The respondent paid the amount as stated on the invoices. Neither party was aware of the errors on the invoices until a new agreement was entered into by the parties.
Respondent admits that the amount of $9,468.00 is owed to the claimant, Kanawha County Commission, for the period October through December 1992 and January through June 1993 *68for rent not paid to the claimant County; however, respondent denies the remaining rent owed upon the invoices which were submitted in erroneous amounts.
The Court, having considered the evidence in this claim, is of the opinion that the parties had an agreement for the terms of rent, that a mutual mistake was made to the detriment of the claim County, and that it is unconscionable for the respondent to hide behind the mistake of the claimant County.
Accordingly, the Court has determined that there is a moral obligation on the part of the respondent State agency to pay the difference in the amount of the rent owed and the amount actually paid which is $9,428.00. Thus, the Court makes an award to the claimant county in the total amount of $18,896.00.
Award of $18,896.00.